IN THE UNITED STATES COURT OF APPEALS
                                                                  United States Court of Appeals

                         FOR THE FIFTH CIRCUIT                             Fifth Circuit

                                                                         FILED
                                                                       July 11, 2014
                                                   _
                                                                    Lyle W. Cayce
                                   No. 12-60933                          Clerk
                                                   _

SAMUEL T. WILLIAMS, Individually; KOURTNEY BYNUM, Individually;
DONALD REED, SR., Individually and On Behalf of the Wrongful Death
Beneficiaries of Donald Reed, Jr.; JUDY THOMPSON, Individually and On
Behalf of the Wrongful Death Beneficiaries of Donald Reed, Jr.,
            Plaintiffs - Appellees

v.

SHARON HAMPTON,
        Defendant - Appellant
                                                   _

                Appeal from the United States District Court for the
                   Northern District of Mississippi, Greenville
                                                  _

     (Opinion April 8, 2014, 5 Cir., 2014, ___ Fed.Appx ___ , 2014 WL 1364857)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON and COSTA, Circuit Judges.

BY THE COURT:

       A majority of the circuit judges in regular active service and not
disqualified having voted in favor, on the Court’s own motion, to rehear this
case en banc,
       IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.